09-4213-ag
    Ba v. Holder
                                                                                 BIA
                                                                        Bukszpan, IJ
                                                                        A078 344 080
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3 rd day of December, two thousand ten.

    PRESENT:
             PIERRE N. LEVAL,
             ROBERT A. KATZMANN,
             RICHARD C. WESLEY,
                   Circuit Judges.
    _______________________________________

    ALY BA,
                   Petitioner,

                    v.                                     09-4213-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Aly Ba, pro se, Brooklyn, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Melissa Neiman-Kelting,
                                  Senior Litigation Counsel; Anna
                                  Nelson, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Aly Ba, purportedly a native and citizen of Mauritania,

seeks review of a September 10, 2009 decision of the BIA

affirming the December 3, 2007 decision of Immigration Judge

(“IJ”) Joanna M. Bukszpan, which denied his applications for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Aly Ba, No. A078

344 080 (B.I.A. Sept. 10, 2009), aff’g No. A078 344 080

(Immig. Ct. N.Y. City Dec. 3, 2007).     We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    “Where, as here, the BIA agrees with the IJ’s

conclusion that a petitioner is not credible and, without

rejecting any of the IJ’s grounds for decision, emphasizes

particular aspects of that decision, we will review both the

BIA’s and IJ’s opinions — or more precisely, we review the

IJ’s decision including the portions not explicitly

discussed by the BIA.”     Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).     The agency’s factual findings,



                                2
including adverse credibility findings, are reviewed under

the substantial evidence standard, id., and will be upheld

“unless any reasonable adjudicator would be compelled to

conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B).      “When

evaluating credibility determinations for substantial

evidence, we afford ‘particular deference’ to the IJ.”        Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

(quoting Zhou Yung Zhang v. INS, 386 F.3d 66, 73 (2d Cir.

2004)).   An IJ’s adverse credibility determination must be

based on “specific, cogent reasons” that “bear a legitimate

nexus” to the finding.     Secaida-Rosales v. INS, 331 F.3d

297, 307 (2d Cir. 2003).

    Here, the IJ reasonably determined that Ba, asserting

past persecution because of his Fulani ethnicity, did not

meet his burden of establishing that he had a well-founded

fear of future persecution on account of his race,

nationality or membership in a particular social group, if

removed to Mauritania.     See 8 U.S.C. §§ 1101(a)(42),

1158(b)(1)(B).

    Ba’s vague testimony, coupled with the lack of

corroboration for his assertions, provided a sufficient

basis to support the IJ’s adverse credibility determination.


                                3
Specifically, Ba was unable to answer basic questions

regarding the geography of Mauritania, such as the location

and terrain of the capital city in which he had lived for

eighteen years, nor was he able to describe with any detail

the military camp at which he was purportedly detained for

three years before being deported to Senegal.   When the IJ

attempted to solicit additional details and Ba’s answers

remained vague, the IJ was entitled to conclude that Ba’s

testimony was not credible.   See Shunfu Li v. Mukasey, 529

F.3d 141, 147 (2d Cir. 2008); see also Jin Shui Qiu v.

Ashcroft, 329 F.3d 140, 152 (2d Cir. 2003) (where testimony

is “very spare,” IJ may “probe for incidental details” to

support adverse credibility finding).

    Given Ba’s vague testimony, the IJ did not err in

finding corroborating evidence was necessary for Ba to meet

his burden of proof, and that his failure to provide any

reliable identity documentation, family documents, or

personal documents further undermined the veracity of his

claim.   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007) (“An applicant’s failure to corroborate his or

her testimony may bear on credibility, because the absence

of corroboration in general makes an applicant unable to


                              4
rehabilitate testimony that has already been called into

question”).   The IJ determined that Ba’s only corroboration

– a “declaration of birth” – was not entitled to any

evidentiary weight because it was unauthenticated, unsigned,

and only partially translated.     See Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (finding

that the weight afforded to evidence “lie[s] largely within

the discretion of the IJ” (alteration in original) (internal

quotation marks omitted)).

    Because the IJ’s adverse credibility determination was

supported by substantial evidence and Ba’s claims, all based

on the same factual predicate, depended on the same

testimony found to be lacking in credibility, the agency did

not err in denying Ba’s applications for asylum, withholding

of removal, and CAT relief.    See Paul v. Gonzales, 444 F.3d

148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5